ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_08_FR.txt. 253

OPINION DISSIDENTE DE M. KORETSKY
[Traduction]

J'ai le regret de ne pouvoir donner mon accord à l’avis de la Cour,
à la fois (a) parce que je considère que la Cour ne peut ni ne doit
rendre un avis sur la question donnée qui lui a été posée par l’As-
semblée générale des Nations Unies, et (b) parce qu’à mon avis
la Cour n’a pas abouti à une conclusion acceptable sur la question
qui, sur le fond, vise les obligations financières des États Membres
en matière d'opérations destinées au maintien de la paix.

1. Il est impossible de rendre un avis consultatif sur la question
« Les dépenses autorisées par les résolutions de l’Assemblée générale
[énumérées dans la requête] constituent-elles des «dépenses de
l'Organisation » au sens du paragraphe 2 de l’article 17 de la Charte
des Nations Unies? » sans porter un jugement sur la validité, sur
la « conformité à la Charte », des résolutions énumérées.

La délégation française avait proposé un amendement au projet
de résolution pour y insérer les mots: (Les dépenses ... « décidées
conformément aux dispositions de la Charte» (A/L 378)). Cet
amendement a été rejeté. À ce propos, la question se pose de savoir
si la Cour doit être empêcaée de rendre un avis consultatif sans
examiner la question de la conformité des résolutions avec la
Charte. L'avis de la Cour dit «non » en se référant « aux déclara-
tions très claires d’après lesquelles les délégations qui ont présenté
le projet de résolution considéraient comme acquis que la Cour
examinerait la Charte dans son ensemble ». D'une manière générale,
l'interprétation donnée par les auteurs d’une résolution déterminée,
après qu'elle a été adoptée, n’a pas toujours une signification
décisive. Mais même si nous pouvions considérer que la phrase
« que la Cour peut examiner la Charte dans son ensemble » équi-
vaut à la phrase « laissant à la Cour le soin d'examiner si les réso-
lutions sont conformes à la Charte », nous pourrions alors considérer
que la situation est semblable à ce qu'elle aurait été si l’amende-
ment avait été approuvé ou — ce qui revient à dire que l’Assem-
blée générale n'avait pas de motifs de rejeter l’amendement —
comme si, par cette expression (examiner la Charte dans son en-
semble), la Cour était invitée à ignorer le vote de l’Assemblée sur
l'amendement français. La phrase mentionnée dans l'avis a été
prononcée par l’un des auteurs de la résolution au sein de la Cin-
quième Commission, avant la proposition de l'amendement français.
Cet amendement a été présenté plus tard — à la séance plénière de
l’Assemblée. A cette séance (A/P.V. 1086), les auteurs eux-mêmes
se sont exprimés de manière différente — les uns disant que l’a-
doption de l'amendement « obligerait [la Cour] à examiner la validité
d'un grand nombre de résolutions que l’Assemblée a elle-même

106
AVIS DU 20 VII 62 (OP. DISS. DE M KORETSKY) 254

adoptées à diverses sessions », les autres qu'il «met ... en cause
toutes les résolutions », d’autres encore qu’il « pose un problème
politique, celui de la légalité des décisions prises par l’Assemblée
générale, en exécution des décisions du Conseil de Sécurité ». Tl a
donc été considéré que la Cour devait pro veritate habetur les réso-
lutions de l’Assemblée générale, qu’elle devait partir de la présomp-
tion de leur validité, d’une espèce d’« infaillibilité » de l’Assemblée
générale.

2. L'Assemblée générale, dans sa demande d’avis consultatif, a
posé à la Cour la question se rattachant à des résolutions déjà adop-
tées et à des dépenses déjà encourues. En y répondant, la Cour,
au lieu de répondre sous la forme d’un principe fondé sur l’interpré-
tation de la Charte, donnerait une appréciation quasi judiciaire des
dépenses déjà effectuées, une espèce d’arrét, comme si elle était
saisie d’un cas concret relatif aux dépenses effectuées.

3. La question posée à la Cour, en dépit de ces limites étroites en
apparence, soulève plus que l'interprétation d’un seul article et
même d’un seul paragraphe de cet article (le paragraphe 2 de
l'article 17). Comme l’a déclaré le délégué mexicain — il ne faut
pas envisager le problème comme étant essentiellement budgétaire:
il s’agit plutôt d’un problème constitutionnel fondamental. Les
questions politiques ont prévalu sur les considérations judiciaires.
Nous avons là par-dessus tout devant nous une question politique:
celle de la politique financière dans les affaires qui touchent au
maintien de la paix et, rattachée à cette question, celle des pouvoirs
et des responsabilités des principaux organes des Nations Unies
dont on ne saurait guère contester le caractère politique, Étant
donné que l'aspect politique de la question soumise à la Cour est
prédominant, celle-ci devrait, à mon avis, éviter de répondre à
la question sur le fond et ne devrait pas volontiers accepter que son
avis puisse être utilisé aux fins d’une lutte politique. J’estime qu'il
y a des «raisons décisives » de ne pas répondre sur le fond de la
question posée par l’Assemblée générale, étant donné que «les cir-
constances de l'espèce sont telles qu’elles doivent déterminer à ne
pas répondre à une demande d’avis » (C. I. J. Recueil 1905, p. 72).

La Cour s’est engagée sur une voie différente. Je suis donc obligé
de l’y suivre et d’examiner aussi le fond de la question posée. El
m'apparaît nécessaire d'examiner l’histoire des résolutions énumé-
rées dans la requête. De cette façon il est plus facile d'aboutir à la
conclusion correcte.

4. L'avis de la Cour attache beaucoup d'attention à la descrip-
tion des fonctions de la FUNU telles qu’elles sont énoncées dans les
résolutions de l’Assemblée générale. Elle accepte la création de la
Force d’urgence des Nations Unies comme quelque chose qui trouve
sa base dans la Charte. Elle essaie d’effacer les buts politiques de
cette Force en niant le fait qu’elle a été créée pour une «action

107
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 25

Qt

coercitive » et en déclarant qu’elle correspond aux mesures prévues
par les articles 11 et 14 de la Charte.

Sur cette base, la Cour en arrive à la conclusion que les dépenses
engagées pour la Force des Nations Unies doivent être considérées
comme faisant partie de celles que prévoit l’article 17 de la Charte
et réparties selon le paragraphe 2 de cet article.

La Cour précise tout cela par les résolutions approuvées par l'As-
semblée générale, citant certains paragraphes de ces résolutions.
L'avis déclare que les résolutions relatives aux fonctions de la
FUNU ont été approuvées sans vote contraire et déclare en même
temps que la question du financement de la FUNU a soulevé des
problèmes délicats dans les discussions de ces problèmes et que les
résolutions reflètent «certaines incertitudes et certaines opinions
contradictoires touchant le financement de la FUNU ».

5. L'avis n’a pas jugé nécessaire d’entrer dans le détail des contra-
dictions, des déclarations et des positions prises par les délégations,
se bornant à citer certains paragraphes des résolütions et accordant
beaucoup d’attention aux citations des déclarations et des rapports
du Secrétaire général.

Cela peut s'expliquer en partie par le fait que, dans les résolutions
de l’Assemblée générale, comme ce fut le cas de la résolution 10017
(ES-I), il y est souvent fait allusion, ou aux « principes directeurs
de l'Organisation et du fonctionnement de la Force internationale
d'urgence des Nations Unies, tels qu’ils sont exposés dans les para-
graphes 6 à g du rapport du Secrétaire général », à la « définition des
fonctions de la Force énoncées au paragraphe 12 du rapport du
Secrétaire général », à « la règle fondamentale concernant le finance-
ment de la Force telle qu’elle est énoncée au paragraphe 15 du
rapport du Secrétaire général », etc. Ainsi, les recommandations
sur les mesures à prendre ont été faites, non pas par les États
Membres, mais par le Secrétaire général.

La simple formule rattachant les dépenses de la Force des Na-
tions Unies au paragraphe 2 de l’article 17 a son origine au Secré-
tariat. Le Secrétaire général, qui «est le plus haut fonctionnaire
de l'Organisation » (article 97), s’est montré un instrument influen-
çant directement la politique des Nations Unies.

6. Il me paraît nécessaire de faire l'examen critique de l’évolu-
tion des dispositions des résolutions de l’Assemblée générale, les
examinant sous un angle quelque peu différent de celui adopté par
l'avis de la Cour.

7. Comme l’a fait l’avis de la Cour, il faut naturellement commen-
cer par la résolution 997 (ES-I) du 2 novembre 1956.

L'Assemblée générale, qui y déclare que des forces armées
étrangères «ont profondément pénétré en territoire égyptien » et
s’y «livrent à des opérations militaires contre le territoire égyptien »,
a demandé instamment:

108
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 256

1. que «toutes les parties actuellement mêlées aux hostilités dans

- la région acceptent immédiatement de cesser le feu et, à ce titre,

s'arrêtent d'envoyer dans la région des forces militaires ou des
armes »; .

2. «aux parties aux conventions d’armistice ... de respecter scrupu-
leusement les dispositions des conventions d’armistice »;

3. elle a recommandé « à tous les Etats Membres de s’abstenir d’in-
troduire du matériel militaire dans la zone des hostilités... », et
enfin,

4. elle a chargé le Secrétaire général « de surveiller l'application de
la présente résolution et d’en rendre compte sans délai au Conseil
de Sécurité et à l’Assemblée générale... ».

Dans ces résolutions qui, par leur nature, ne sont rien d'autre
que des recommandations, on ne voit encore rien de contraire à la
Charte.

Mais l'avis de la Cour attire l'attention sur les termes du para-
graphe 5 qui déclare que le Secrétaire général a été chargé de
rendre compte à l’Assemblée générale «en vue des mesures ulté-
rieures que ces organes pourraient juger opportun de prendre con-
formément à la Charte ».

La Cour souligne les mots « mesures ... que ces organes pourraient
juger opportun ». Elle essaie d’attacher une importance particu-
lière au mot « mesures » et de justifier par ce mot la création de la
Force d'urgence des Nations Unies.

En dehors même du fait qu'on ne saurait modifier la Charte,
même par une résolution de l'ONU approuvée sans un vote con-
traire, il faut signaler que, dans la même résolution, le mot «ac-
tion » est subordonné à la possibilité d'agir «conformément à la
Charte ».

Et selon la Charte, dans les problèmes qui visent le maintien de
la paix et de la sécurité internationales, l’Assemblée générale peut
seulement discuter et faire des recommandations. Dans certains
cas, cette recommandation peut être considérée comme une « me-
sure » au sens ordinaire, mais ce n’est pas une «action » au sens du
paragraphe 2 de l’article 11 de la Charte. Les mots «action » et
«recommandation » ne’sont pas identiques.

Mais la formule «rendre compte au Conseil de Sécurité eé à
l’Assemblée générale », tout en visant le mot « mesures », exprimait
le vœu de certains États sinon d’écarter le Conseil de Sécurité,
en tout cas d’en faire l’égal. de l’Assemblée générale à propos des
fonctions visant au maintien de la paix et de la sécurité internatio-
nales.

8. La résolution 998 (ES-I) du 4 novembre 1956 l’a révélé
immédiatement. Elle a violé la Charte et pris « un tournant dange-
reux » en demandant au Secrétaire général de lui soumettre «un
plan en vue de constituer ... une Force internationale d'urgence
des Nations Unies chargée d’assurer et de surveiller la cessation
des hostilités, conformément à toutes les dispositions de la résolu-
tion précitée » (997 (ES-I)).

109
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 257

On peut voir ici deux violations de la Charte:

1. L’Assemblée générale a chargé le Secrétaire général
d'assurer la cessation des hostilités, c’est-à-dire de prendre
une action au sens de la Charte. Dans son avis, la Cour déclare
que le verbe « assurer » tel qu’il s’applique ici «pourrait laisser
penser qu’il s'agit de mesures coercitives, si la Force ne devait
pas être créée avec l’assentiment des nations intéressées ».
L’«agsentiment » signifie que ces nations ne devaient pas
être contraintes de donner cet assentiment. Or, la force armée
des Nations Unies doit être prête à maintenir (c'est-à-dire par la
force) la sauvegarde des conditions auxquelles les parties
intéressées ont donné leur assentiment.

2. L'Assemblée générale a assumé la tâche de créer la
Force des Nations Unies. I] faut rappeler que la Charte ne
contient pas cette notion d’une force armée des Nations Unies.
Le Conseil de Sécurité lui-même n'est pas autorisé à la consti-
tuer. L'article 45 oblige les Members à maintenir immédiate-
ment utilisables, en vue de mesures d’ordre militaire urgentes,
des contingents nationaux de forces aériennes,. en vue de
l'exécution combinée d’une action coercitive internationale.
Cet article se réfère à l’article 43. L'article 43 déclare que
«tous les Membres des Nations Unies ... s'engagent à mettre
à la disposition du Conseil de Sécurité, sur son invitation et
conformément à un accord spécial ou à des accords spéciaux,
les forces armées, l'assistance et les facilités... ». Les forces
armées mises à la disposition du Conseil de Sécurité demeure-
raient des forces armées des Membres de l'Organisation et ne
deviendraient pas celles de l'Organisation. On peut les com-
parer, toutes proportions gardées, aux armées d’une alliance
ou d’une coalition militaire pouvant agir ensemble ou en
étroite coordination, sans pour autant former une armée dis-
tincte des forces armées nationales. L'article 42 de la Charte,
qui mentionne l’action que le Consel de Sécurité peut entre-
prendre, au moyen ‘des forces aériennes, navales ou terrestres
en vue du «maintien ou [du] rétablissement de la paix et
de la sécurité internationales » dispose que cette action est
exécutée «par des forces aériennes, navales ou terrestres
de Membres des Nations Unies » et non par des forces des
Nations Unies. L’article 47 concerne « l'emploi et le comman-
dement des forces» ainsi que «la direction stratégique de
toutes forces armées mises 4 la disposition du Conseil ».

, 9. La résolution 999 (ES-I) approuvée le même jour a autorisé
le Secrétaire général «à prendre immédiatement des dispositions
avec les parties intéressées pour établir le cessez-le-feu et arrêter
l'envoi de forces militaires et d’armes dans la région ». Toutefois,
pour «obtenir ... la mise en œuvre du retrait de toutes les forces
en deçà des lignes d’armistice », il avait besoin d’une force à même

IIo
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 258

de s'acquitter de cette tâche. L'Assemblée générale a suggéré au
Secrétaire général de demander «assistance du Chef d’état-
major et des membres de l’Organisme des Nations Unies chargé de
la surveillance de la trêve ».

10. Le même jour, le Secrétaire général a, conformément à la
résolution 998 {ES-I), présenté un rapport concernant le plan pour
une Force internationale d'urgence des Nations Unies (A/3280).
Il a indiqué que «si l’Assemblée générale prenait immédiatement
une décision quant à la création d’un commandement des Nations
Unies », il essaierait de «déterminer quels [étaient] les pays qui
pourraient fournir sans retard les troupes nécessaires et quels
[étaient] ceux dans lesquels il serait possible de procéder un peu
plus tard 4 un recrutement »; il a précisé aussi qu’en principe les
troupes ne devraient pas étre recrutées dans des pays qui étaient
membres permanents du Conseil de Sécurité.

11. Le lendemain 5 novembre 1956, reprenant presque textuel-
lement les principales propositions du Secrétaire général, l’Assem-
blée générale a créé par sa résolution 1000 (ES-I}) «un Comman-
dement des Nations Unies pour une Force internationale d'urgence
chargée d’assurer et de surveiller la cessation des hostilités » et
désigné un chef du Commandement qu’elle a autorisé à recruter
des officiers en consultation avec le Secrétaire général.

12. Lorsqu'on lit cela, on ne peut manquer de se demander si
l’article 43 et surtout l’article 47 ont jamais existé, alors que,
conformément à leurs dispositions, a été créé «un Comité d’état-
major chargé de conseiller et d'assister le Conseil de Sécurité pour
tout ce qui concerne les moyens d’ordre militaire nécessaires au
Conseil pour maintenir la paix et la sécurité internationales, l’em-

x

ploi et le commandement des forces mises 4 sa disposition... ».

13. L’avis emprunte d’assez larges citations au rapport du Secré-
taire général en date du 6 novembre 1956 (A/3302). Dans ce docu-
ment, le Secrétaire général affirmait que la constitution de la Force
ne devait pas étre considérée « comme faisant partie d’une action
coercitive dirigée contre un Etat Membre ». «Il y a — ajoutaitil- —
une différence manifeste entre la création de la force en vue d’assurer
la cessation des hostilités, accompagnée d’un retrait des forces
armées, et la création de cette force en vue d’imposer un retrait
des forces armées. »

Dans ces conditions, la Force des Nations Unies n’est-elle qu'un
corps d’observateurs? Le Secrétaire général a dit, dans son rap-
port, que cette Force était «plus qu’un corps d’observateurs ».
Mais être plus qu’observateur, c'est aussi n'être plus simplement
«observateur ». Tout en reconnaissant que la Force avait des
fonctions militaires, le Secrétaire général a ajouté qu’elle ne devait
pas aller au-delà de ce qui était nécessaire pour assurer des conditions
pacifiques. Certes, ces conditions pacifiques pouvaient résulter de
la seule « présence », dans une zone dangereuse, des forces armées

III
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 259

envoyées sur place en application de la Charte, mais les circonstan-
ces pouvaient fort bien obliger ces forces à mener une «action
coercitive », Le Secrétaire général lui-même a reconnu que la pos-
sibilité que le Conseil de Sécurité puisse utiliser cette force dans
les limites plus étendues prévues au chapitre VII de la Charte des
Nations Unies n’était pas exclue.

Il s'agissait donc de forces de contrainte, qu’elles fussent simple-
ment «stationnées », c’est-à-dire «en mesure de surveiller », ou
qu'elles fussent « actives », c'est-à-dire «engagées dans des opéra-
tions ».

14. En adoptant la résolution 1001 (ES-I) le 7 novembre 1956,
l’Assemblée générale est restée fidèle à l’attitude « anti-Charte »
recommandée par le Secrétaire général. Elle a approuvé «les
principes directeurs de l’organisation et du fonctionnement de la
Force internationale d'urgence des Nations Unies, tels qu'ils sont
exposés dans les paragraphes 6 à 9 du rapport du Secrétaire géné-
ral ». Elle a souscrit à la définition des fonctions de la Force, auto-
risé le Secrétaire général «à établir tous règlements et instruc-
tions qui pourraient être essentiels au fonctionnement efficace de
la Force » et prié « le chef du Commandement, après avoir consulté
Je Secrétaire général sur l'importance numérique et la composition
de la Force, de procéder immédiatement à l’organisation complète
de cette Force ».

Toutes ces dispositions visaient la mise en œuvre d’actions ne
rentrant pas dans les attributions de l’Assemblée générale. Elles
n'ont évidemment pas de fondement dans la Charte. Au reste,
l’Assemblée générale n’a mentionné aucun des articles de la Charte,
car il est manifeste que les articles 11 et 12 de cet instrument vont
à l'encontre des décisions susmentionnéés adoptées par elle.

L'avis cite l’article 14 de la Charte, s’autorisant du fait que les
«actions » entreprises conformément à des décisions de l’Assemblée
générale pourraient être considérées comme des « mesures » recom-
mandées en vertu de l’article 14. Mais l’article 14 n’a aucun rapport
avec la question à l'étude. Il s'applique à des situations fort diffé-
rentes. Si l’on admet, comme le fait la Cour, qu’il concerne « le
maintien de la paix et de la sécurité internationales », il n’était nul
besoin de le faire précéder des articles 11 et 12 qui ont spécialement
pour objet de définir le rôle de l’Assemblée générale sur le plan du
maintien de la paix et de la sécurité internationales. En outre,
d’après l’article 14, «l’Assemblée générale peut recommander les
mesures propres à assurer l’ajustement pacifique de toute situation ».
De quel genre de mesures peut-il s'agir? Que l’on se reporte au
chapitre VI, en particulier à l’article 33, paragraphe 1. L'Assemblée
générale ne peut que recommander des mesures alors que le Conseil
de Sécurité peut — aux termes mêmes de cet article —- inviter les
parties à régler leur différend par de tels moyens. A qui l’Assemblée
générale peut-elle recommander des mesures si ce n’est aux gouver-

IIZ
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 260

nements des Etats Membres intéressés? S’ils approuvent les recom-
mandations, ils doivent les exécuter. L’Assemblée générale ne peut
adresser de recommandations ni 4 elle-méme ni au personnel des
Nations Unies. En l'espèce, l’Assemblée générale ne s’est pas
bornée à recommander ces mesures, elle a envoyé et fait stationner
les forces armées réunies par elle dans la zone où l’invasion militaire
avait eu lieu, c’est-à-dire en territoire égyptien.

Considérer que les mesures recommandées en vue de l’ajustement
pacifique des différends et sur lesquelles porte l’article 14 puissent
se transformer en mesures intéressant le cessez-le-feu, le retrait et
d’autres questions concernant les opérations militaires en territoire
égyptien serait logiquement revenu à s’écarter des dispositions de
la Charte.

15. Il a été jugé nécessaire de préciser dans. l'avis que les résolu-
tions mentionnées aux paragraphes précédents avaient été adoptées
sans vote contraire. On n’a pas indiqué cependant qu’au nombre
des diverses délégations qui ont estimé possible de s'abstenir — on
peut se référer aussi sur ce point aux exposés écrits et oraux (p. II2)
— figurait la délégation de l'URSS, laquelle a exposé en détails les
raisons pour lesquelles elle estimait que

«la proposition relative à la création par l’Assemblée générale
d'une Force internationale destinée à être stationnée en territoire
égyptien, faite en dehors du Conseil de Sécurité, [était] contraire
à la Charte des Nations Unies. Cependant, étant donné qu’en
l'occurrence la victime de l’agression [avait] dû donner son assen-
timent à l'entrée d’une Force internationale sur son territoire,
dans l'espoir que cette mesure [empécherait] l'agression de
s'étendre, la délégation soviétique n’a pas voté contre ce projet,
mais s’est abstenue. »

Ce passage appelle un nouvel examen de l’abstention de vote.
Mais c'est un point sur lequel nous reviendrons.

16. C’est avec la résolution 1007 (ES-I) du 7 novembre 1956 que
s’est engagée la lutte ardente pour et contre les méthodes de finance-
ment contraires à la Charte des opérations dites opérations relatives
au maintien de la paix.

Dans cette résolution, l’Assemblée générale s’est bornée à
approuver « à titre provisoire, la règle fondamentale concernant le
financement de la Force, telle qu’elle est énoncée au paragraphe 15
du rapport du Secrétaire général ».

Je n’ai pas l'intention d'examiner si ce mode de présentation —
utilisé pour trois paragraphes du dispositif et d'ordinaire jugé
contestable en droit interne — est ou non approprié. Il traduit en
tout cas le rôle joué par le Secrétariat pour ce qui est de la définition
des moyens de financer les forces armées et les opérations.

Malgré les termes du paragraphe 15 susmentionné du rapport du
Secrétaire général {A/3302) on n’a abouti à aucune conclusion

113
AVIS DU 20 VII 62 (OP. DISS, DE M. KORETSKY) 261

définitive quant aux modalités de financement de la Force. Selon
le Secrétaire général «les modalités de financement de la Force
envisagée restent … à préciser ». I] n’en a pas moins considéré
qu’« on pourrait au moins appliquer provisoirement comme règle
fondamentale que toute nation fournissant une unité devra assumer
tous les frais de matériel et de personnel, tandis que toutes les
autres dépenses seront couvertes sur des ressources autres que celles
du budget ordinaire de l'Organisation des Nations Unies ».

On ne s’est encore référé ni directement, ni indirectement à
l'article 17 de la Charte.

Dans sa résolution 1122 (XI) du 26 novembre 1956, l’Assemblée
générale a autorisé le Secrétaire général « à créer un Compte spécial
pour la Force d'urgence des Nations Unies, qui sera crédité des
fonds reçus par l’Organisation des Nations Unies hors du budget
ordinaire » mais il l’a aussi autorisé, « en attendant le versement de
fonds au Compte spécial, à virer a titre d’avance, du Fonds de
roulement au Compte spécial, les sommes qui pourront être néces-
saires pour régler les dépenses imputables sur ce compte ».

Cette mesure constitue déjà une utilisation difficilement admissible
des fonds communs des Nations Unies. Le Fonds de roulement a été
créé à l'origine en vue de financer le budget provisoire de 1946 dans
l'attente du versement des contributions. Il a eu ensuite pour but de
couvrir les dépenses budgétaires ordinaires, les contributions étant
en général en retard. Il n'était pas destiné à régler les dépenses hors
budget. C’est pourquoi l’Assemblée générale n’était pas fondée à
autoriser le Secrétaire général à prélever des avances sur le Fonds
de roulement pour financer la Force d’urgence des Nations Unies.

17. Le 2x novembre, le Secrétaire général a soumis à l’Assemblée
générale un nouveau rapport (Doc. A/3383 et Rev. 1) dans lequel il
déclarait: « Le Secrétaire général considère qu’il est essentiel que
l’Assemblée générale fixe sans tarder la méthode de répartition entre
les États Membres des dépenses de la Force qui seront à la charge
de l'Organisation des Nations Unies» et recommandait (« Pour
faciliter à l’Assemblée l’examen de cette question ») l’approbation
d’une résolution tendant 4 « répartir les dépenses de la Force entre
les Etats Membres conformément au baréme qui sera adopté pour
les contributions au budget de l'Organisation pour 1957 ».

Lors de la séance tenue par la Cinquième Commission le 3 dé-
cembre 1956 (A/C. 5/SR. 541), le Contrôleur, se référant à la propo-
sition du Secrétaire général ci-dessus indiquée, laquelle tenait
compte «des vues exprimées officieusement par un certain nombre
de délégations », a dû reconnaître que « d’un point de vue strictement
budgétaire et comptable, les dépenses de la Force peuvent être con-
sidérées comme distinctes des crédits annuels ordinaires destinés au
financement des activités de l'Organisation ». Mais il a ajouté:
«elles restent néanmoins des dépenses de l'Organisation des Nations

II4
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 262

Unies soumises au principe général énoncé à l’article 17 de la
Charte ».

Ainsi l’article 17 était-il invoqué pour obtenir les recettes néces-
saires à des opérations dépassant le cadre de la Charte.

Dans sa résolution 1089 (XI) du 21 décembre 1956, l’Assemblée
générale a indiqué qu’elle avait pris en considération la recomman-
dation du Secrétaire général tendant à ce « que les dépenses relatives
à la Force soient réparties de la même manière que les dépenses de
l'Organisation », mais elle n’a pu manquer d'attirer l'attention sur
les divergences d'opinion croissantes et sur le fait « que des opinions
divergentes, qui ne sont pas encore conciliées, ont été exprimées par
divers États Membres au sujet des contributions ou de la méthode
suggérée par le Secrétaire général pour obtenir ces contributions »;
elle a décidé «que, sauf en ce qui concerne la rémunération, le
matériel, les approvisionnements et les services que des États
Membres prendront à leur charge ou fourniront gratuitement,
les dépenses de la Force d'urgence des Nations Unies seront suppor-
tées par l'Organisation des Nations Unies et réparties entre les États
Membres à concurrence de 10 millions de dollars, conformément au
barème des contributions que l’Assemblée générale a adopté en
ce qui concerne le budget annuel de l'Organisation pour l'exercice
1957 »; et elle a créé un Comité « chargé d'examiner la question de
la répartition des dépenses de la Force en sus de 10 millions de
dollars ... et ... notamment ... le principe ou la détermination de
barémes de contributions différents du baréme des contributions des
Etats Membres au budget ordinaire de 1957 ».

Cette résolution ne mentionne pas l’article 17. Elle n’assimile pas,
comme le Secrétaire général l’avait proposé, la répartition des
dépenses relatives à la Force à la répartition des dépenses de l’Orga-
nisation; elle se borne à les comparer et à établir entre elles une
analogie, se servant du mot « conformément ».

L'Assemblée générale a demandé que la question de la répartition
des dépenses de la Force soit examinée plus complètement et elle
a chargé le Comité de rechercher le principe et la détermination
éventuels de barèmes de contributions différents. Au milieu de
toutes ces recherches, hésitations et divergences de vues non
conciliées, on distingue nettement une différence de principe entre
les dépenses budgétaires et les dépenses relatives aux forces armées
qui dépassent le cadre du budget et même de la Charte.

Il convient de souligner que l’Assemblée générale n’a pas exclu
la possibilité de « décisions qui pourraient être prises ultérieurement
en ce qui concerne la responsabilité des situations ayant provoqué
la création de la Force d'urgence des Nations Unies, ni la décision
finale en ce qui concerne les réclamations présentées du fait des
dépenses découlant de cette mesure ».

Dans sa résolution 1090 (XI) du 27 février 1957, l’Assemblée
générale a repris la question des dispositions financières relatives à

IIS
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 263

la Force d'urgence des Nations Unies. Les sommes réparties al-
laient être rapidement dépassées.

L'Assemblée générale a admis que «les dépenses de la Force
déjà approuvées pour 1057 représentent une augmentation sensible
de la quote-part des États Membres, causant à de nombreux
gouvernements une lourde charge financière imprévue », mais elle
a décidé d’« engager des dépenses pour la Force jusqu’à concurrence
d'une somme totale de 16500000 dollars », invité les États Mem-
bres à faire des contributions volontaires et autorisé des emprunts
au Fonds de roùlement et même à «d’autres fonds soumis au
contrôle du Secrétaire général » (bien que cela fût d’une légitimité
douteuse).

Mais l’Assemblée générale n'avait pas trouvé la base qui conve-
nait pour financer la Force.

19. Les dépenses pour l’entretien de la Force des Nations Unies
ont continué à grandir. Les conditions du stationnement des contin-
gents militaires ont été prolongées. Les réclamations financières des
Membres qui ont fourni des troupes ont grandi également.

Par la résolution 1151 (XII) du 22 novembre 1957, l’Assemblée
générale a, encore une fois, augmenté les crédits supplémentaires
jusqu’à 13,5 millions de dollars et même jusqu’à 25 millions de
dollars.

Le Secrétaire général a rendu compte à l’Assemblée générale
(Doc. A/3694) de ce qu’«un certain nombre d’Etats Membres ont
fait savoir au Secrétaire général qu’ils ne participeraient pas au
financement de la Force pour les raisons qu’ils avaient indiquées
au moment où l’Assemblée générale avait pris sa décision à ce sujet.
La part de ces États représente 20 pour cent environ du total. »

La résolution a négligé cette déclaration et a presque répété la
formule de la résolution 1089 (XI) qui prévoyait que les dépenses
seront supportées par l'Organisation des Nations Unies conformé-
ment au barème des contributions que l’Assemblée générale a adopté
pour les exercices 1957 et 1958 respectivement.

20. Le 27 août 1958 le Secrétaire général a présenté un rapport à
l’Assemblée générale résumant l’activité de la Force d'urgence des
Nations Unies et sa position financière. I] écrivait que les rentrées des
contributions se faisaient très mal, qu’au 31 juillet 1958, 41,1 pour
cent seulement du total prévu pour 1958 avaient été versés, qu’à
cette date 62 États Membres n’avaient encore fait aucun versement
au titre de leur contribution à la FUNU pour 1958 et que «certains

tats Membres ont déclaré à nouveau ... qu'ils n’avaient pas l’in-
tention de participer au financement de la Force». Tout cela (compte
tenu du fait que les contributions budgétaires régulières ont été
versées plus ou moins normalement) était une sorte de protestation
directe ou silencieuse contre les méthodes de financement adoptées.

Le Secrétaire général s’est efforcé de réaliser des arrangements
financiers provisoires. Il considérait qu'il fallait qu'il soit entendu

116
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 264

que les frais des opérations des Nations Unies du type en question,
fondées sur les décisions de l’Assemblée générale ou du Conseil
de Sécurité, devraient étre répartis conformément au baréme normal
des quotes-parts. | -

En réponse, l’Assemblée générale a adopté la résolution 1263
(XII) du 14 novembre 1958 où elle se bornait à prier la Cinquième
Commission « de recommander les mesures voulues pour couvrir les
dépenses nécessaires au maintien en fonctions de la Force d’ur-
gence des Nations Unies ».

21. À ce moment, les trois positions principales sur le problème
de la méthode de financement des dépenses de la Force (Doc.
A/4072) s'étaient cristallisées :

a) les dépenses de la Force devaient être supportées par tous
les États Membres sur la base du barème ordinaire des
quotes-parts et l’article 17 de la Charte devait s'appliquer;

b) l'application du barème ordinaire des quotes-parts aux
dépenses de la Force n’était pas équitable et l’on proposait
donc, pour la répartition des dépenses de la Force, de prendre
en considération: (1) la responsabilité particulière pour le
maintien de la paix et de la sécurité des membres permanents
du Conseil de Sécurité (encore que, du fait de l’usurpation
des fonctions du Conseil de Sécurité par l’Assemblée générale,
cette responsabilité particulière des membres permanents
du Conseil de Sécurité avait été mise de côté ainsi que le
Conseil de Sécurité lui-même), (2) les investissements
publics et privés importants de certains Etats dans la
région;

c) les dépenses devraient être supportées par les États dont
l’action avait nécessité la création de la Force.

A cette époque, il a été beaucoup parlé aux $éances de la Cin-
quième Commission (697me et 698me séances) du fait que les dépen-
ses de la Force relevaient plutôt des chapitres VI et VIE de la Charte,
qu’il était impossible d'appliquer à ces dépenses l’article 17 visant
les dépenses qui rentrent dans le budget ordinaire des Nations Unies,
que la FUNU n'avait pas été financée de la même manière que le
budget ordinaire des Nations Unies («s’il en avait été autrement,
les dépenses de la Force auraient pu être inscrites au chapitre 4
du projet de budget ordinaire relatif aux missions spéciales et aux
activités connexes ») et que-«les dépenses qu’entraine une action
d'urgence entreprise conformément à la Charte devraient être
réparties selon un système entièrement différent du système prévu
pour les dépenses ordinaires de l'Organisation ».

C’est ainsi qu'ont été exprimées les vues des États Membres sur
la manière de financer les dépenses de la Force autrement qu’à titre
de dépenses budgétaires.

En même temps, des voix se sont élevées contre la conversion
de la FUNU, Force d'urgence créée (bien qu’en dehors des organes

117
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 265

compétents) pour mettre fin à l'agression contre l'Égypte, en une
force de police internationale permanente, «ce qui n’a rien de
commun avec les principes de la Charte ».

22. Pour affaiblir quelque peu la résistance de plusieurs déléga-
tions, certains Etats Membres ont promis de verser des contribu-
tions volontaires «en vue d’une contribution spéciale au titre des
dépenses dé la FUNU pour 1959 ».

Dans la résolution 1337 (XIII) du 13 décembre 1958, l’Assemblée
générale (évidemment influencée par ces promesses) a décidé que
les dépenses de la Force «seront supportées par les Etats Membres
de l'Organisation des Nations Unies conformément au barème des
quotes-part adopté par l’Assemblée générale pour l'exercice 1959 ».

Comme on peut le voir, l’Assemblée générale ne considérait
toujours pas qu’il fût possible de rattacher le montant réparti
directement au budget pour 1959 et suggérait que ce montant
devrait être réparti conformément au barème ordinaire,

Expliquant pourquoi la somme à répartir n’était pas inscrite au
budget, certains ont jugé opportun de rappeler que les prévisions
de dépenses ne pouvaient être évaluées avec précision, mais la
somme de 19 millions de dollars avait été fixée. I] faut souligner le
nombre croissant de pays qui se sont abstenus pendant le vote sur
cette partie de la résolution: sur 67 votes, il y a 28 abstentions. Au
surplus, cette méthode de financement n’a été approuvée que pour
l’année 1959. |

L'Assemblée générale était obligée de rechercher une fois encore
de nouveaux moyens de résoudre le problème du financement de la
Force. Sur la suggestion de l’une des délégations, elle a décidé de
prier le Secrétaire général « de prendre Favis des gouvernements
des Etats Membres sur le mode de financement futur de la Force... ».

23. La consultation demandée a été obtenue (voir Doc. A/4176
et Add. 1 et 2). Sur les 50 Etats qui ont répondu, 23 ont exprimé
l'avis qu'il fallait recourir à l’application du barème ordinaire des
quotes-parts. Certains d’entre eux ont considéré que les dépenses
de la FUNU devaient être inscrites au budget ordinaire de l’Organi-
sation, que la Force devait être financée par le budget ordinaire
des Nations Unies, par opposition à un compte indépendant. Six
des États se sont prononcés en faveur du barème ordinaire,

Dans sa résolution 1441 (XIV) du 5 décembre 1959, l’Assemblée
générale n’a pas adopté la méthode consistant à inclure les dépenses
de la FUNU dans le budget de Organisation; elle n’a donc pas
mentionné l’article 17 de la Charte. Ayant autorisé une nouvelle
dépense de 20 millions de dollars, elle a décidé: a) de mettre cette
somme en recouvrement «entre tous les Etats Membres de l’Orga-
nisation des Nations Unies, sur la base du barème ordinaire des
quotes-parts »; b) en vue de surmonter les résistances d’un certain
nombre de délégations, «que les contributions volontaires … se-

118
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 266

ront utilisées pour réduire de 50 pour cent les contributions du plus
grand nombre d’Etats Membres possible, en commençant par les
États à qui est assignée la quote-part minimum de 0,04 pour
cent...». Cette manière particulière d’influencer le vote a porté
ses fruits, mais des fruits modestes. À la suite de cette mesure,
le nombre des voix favorables à la résolution a quelque peu aug-
menté et le nombre des abstentions a un peu diminué (bien qu'il
soit resté assez important en comparaison des résultats du vote
sur la résolution 1337 (XIII)), mais cela n’a pas eu grande influence
sur le versement des contributions aux dépenses de la FUNU.

24. En décembre 1960, l’Assemblée générale a examiné la ques-
tion du financement de la FUNU. Le probléme de la FUNU était
alors quelque peu éclipsé par les événements du Congo. Il avait
déjà été dit au cours des séances de la Cinquième Commission que
la FUNU avait perdu son caractère d'urgence. On s’était plaint de
l'absence de décision définitive quant au mode de financement de
la Force.

La divergence de vues persistait quant au point de savoir qui
devait supporter le fardeau financier de l'entretien de la Force et
qui devait en être déchargé. Tous les ans des dépenses considérables
étaient engagées et tous les ans l’arriéré s’augmentait. Certains
Etats, protestant contre le caractère contraire à la Charte de l’ins-
titution de la FÜNU, déclaraient et répétaient qu'ils ne partici-
peraient pas à son financement. .

Or, non seulement ceux qui s’abstenaient de voter ne payaient
pas mais certains de ceux qui votaient ne payaient pas non plus.
D'après les statistiques du Secrétariat (doc. 217 du dossier), au
31 décembre 1961 plus de 30 États n’avaient pas versé leurs contri-
butions au Compte spécial de la FUNU pour 1957, 1958 et 1959, et
plus de 40 États pour 1960. Le Comité consultatif pour les questions
administratives et budgétaires a proposé un certain nombre de
solutions possibles en vue de permettre aux Nations Unies de
sortir d’une situation financière critique, et notamment: 4) aug-
menter le Fonds de roulement; 6) financer la FUNU par un poste
du budget ordinaire; c) établir un Fonds pour la paix et la sécurité;
etc.

Mais dans sa résolution 1575 (XV) du 20 décembre 1960, l’As-
semblée générale a écarté ces suggestions, se bornant à répéter
l’ancienne formule relative à la mise en recouvrement de la somme
engagée (19 millions de dollars) «entre tous les États Membres
de l'Organisation des Nations Unies, sur la base du barème ordi-
naire des quotes-parts » et à indiquer quels États pourraient béné-
ficier d’une réduction de 50 pour cent grâce aux contributions
bénévoles.

.25. Un an plus tard, l’Assemblée générale était absorbée par les
opérations qu'elle avait entreprises au Congo en dépit des disposi-
tions de la Charte et sans passer par le Conseil de Sécurité. Les

119
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 267

opérations du Moyen-Orient ne semblaient plus nécessaires. L’at-
tention avait été attirée sur le fait que les incidents étaient moins
nombreux dans la zone et que la menace d’un nouveau confit
avait diminué. On espérait que la Force pourrait avant peu cesser
ses fonctions.

Dans sa résolution 1733 (XVI) du 20 décembre 1961, l’Assemblée
générale n’a pas donné de solution tout à fait nouvelle à la question
du financement de la FUNU. Elle a partiellement repris la formule
de la résolution 1732 (XVI) approuvée par elle le méme jour et
relative au financement des opérations au Congo. Elle n’engageait
des dépenses concernant les opérations au Moyen-Orient que pour
un semestre, décidait de maintenir le compte spécial pour les
dépenses de la FUNU (et de ne pas inclure ces dépenses dans le
budget ordinaire), répartissait la somme engagée entre tous les
Etats Membres de l'Organisation des Nations Unies sur la base du
barème ordinaire des quotes-parts pour 1962, faisait appel aux
États Membres pour qu'ils versent des contributions volontaires
et développait sa politique de réduction des contributions de
certains États Membres {jusqu’à concurrence non seulement de
50 pour cent, mais même de 80 pour cent).

26. L’historique qui vient d’en étre tracé montre qu’en aucun
cas le financement des opérations des Nations Unies au Moyen-
Orient n’aurait pu se faire sur la base du baréme ordinaire des
quotes-parts, car ces opérations avaient un caractère contraire à
la Charte, tout en visant au maintien de la paix. On sait que le
financement des opérations visant au maintien de la paix ne relève
pas du budget ordinaire. C’est l’article 43 et non l’article 17 qu'il
faut appliquer. Bien que le Secrétaire général et certaines délé-
gations se soient efforcés d'amener l’Assemblée générale à utiliser
l’article 17, les résolutions de l’Assemblée générale ne se réfèrent
pas directement au paragraphe 2 de l’article 17 de la Charte.

27. Passant aux opérations au Congo, l’avis de la Cour ne donne
d'analyse détaillée ni des résolutions du Conseil de Sécurité, ni de
celles de l’Assemblée générale. Dans son avis, elle se borne à soule-
ver des objections aux allégations que les résolutions ont été exé-
cutées contrairement à la Charte, soulignant que les actions du
Secrétaire général pour donner effet à la résolution du 14 juillet 1960,
et par conséquent aux autres résolutions du Conseil de Sécurité,
ont été confirmées, approuvées et ratifiées par le Conseil de Sécurité
et par l’Assemblée générale.

Si l’on essaie de retrouver son chemin dans la brousse des papiers
(pour reprendre l'expression dont s’est servi le juge britannique
M. Lowton), parmi la volumineuse documentation (et bien qu’elle
soit incomplète) présentée à la Cour par le Secrétariat sur les instruc-
tions de l’Assemblée générale, comme « pouvant servir à élucider la
question », il serait alors possible d’y trouver un très grand monbre

120
AVIS DU 20 VII 62 {OP. DISS. DE M. KORETSKY) 268

de plaintes contre la grande divergence entre ce qui était écrit
dans les résolutions et les mesures prises pour leur exécution.

Et si on pouvait dire à propos des opérations au Moyen-Orient
qu ’elles ont été exécutées wlfra vires, au-delà des pouvoirs conférés
à l’Assemblée générale par la Charte, alors, pour ce qui est des opé-
rations au Congo, on peut dire qu'elles ont été exécutées wtra
vires aussi bieñ qu’en dehors des termes du mandat confié au Se-
crétaire général.

Il paraît approprié, bien que cela n'ait pas été fait dans l'avis
de la Cour, de donner un bref compte rendu des résolutions du Con-
seil de Sécurité et de l’Assemblée générale approuvées au sujet du
Congo. Sans cela, il serait impossible de vérifier dans quelle mesure
ces résolutions (y compris les questions relatives au financement)
et leur exécution correspondent aux dispositions de la Charte.

La Cour ne saurait fermer ses yeux à la réalité. L'image de Thémis
les yeux bandés n’est qu’un symbole de conte de fée, tiré de la
mythologie. Prenant en considération la réalité, la Cour devrait en
même temps songer à la stricte observation de la Charte.

Je vais m'attacher à souligner la nécessité de la stricte observa-
tion et de l'interprétation correcte des dispositions de la Charte,
de ses règles, sans se limiter à l'examen des buts de l'Organisation.
Sans cela, il faudrait en venir à la formule depuis longtemps condam-
née: «la fin justifie les moyens ».

28. Les rapports sur le commencement des événements tragiques
au Congo sont parvenus aux Nations Unies le 13 juillet 1960, lorsque
le Gouvernement de l'État nouvellement organisé a envoyé ses
télégrammes. Le Gouvernement du Congo a demandé à l’Organi-
sation de fournir une aide militaire pour «la protection du terri-
toire national contre l’acte d'agression causé par les troupes métro-
politaines belges ». C’est ici que le chapitre VIT de la Charte aurait
dû être mis en œuvre. Il fallait se décider dans le choix des méthodes
pour traiter d’une menace à la paix et des moyens pour les mettre
en œuvre.

Au Conseil de Sécurité, pendant la discussion de la demande du
Gouvernement du Congo, il a été fait mention de la nécessité de
mettre fin à l’agression contre le Congo et l'agression a été condam-
née. Mais par sa résolution S/4387 du 14 juillet 1960, le Conseil
de Sécurité a « fait appel au Gouvernement belge pour qu’il retire
ses troupes du territoire de la République du Congo » (c'était le
point essentiel de la résolution) ; il a décidé « d’autoriser le Secré-
taire général 4... fournir à ce gouvernement [de la République
du Congo] l'assistance militaire dont il a besoin et ce jusqu’au
moment où les forces nationales de sécurité, grâce aux efforts du
Gouvernement congolais et avec l'assistance technique des Nations

I2I
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 269

Unies, seront à même, de l'opinion de ce Gouvernement, de remplir
entièrement leurs tâches ».

Il semble qu’on ait supposé que le Gouvernement belge répondrait
à l’appel du Conseil de Sécurité et retirerait ses troupes du Congo,
que certains des États africains qui étaient convenus d’apporter une
aide militaire la fourniraient réellement, et que l'assistance technique
pour développer l'administration chargée de la sécurité au Congo, à
laquelle s'était référé le-Secrétaire général, serait fournie par le
Secrétariat. Rien de tout cela n'aurait exigé des sommes très con-
sidérables. C'est pourquoi, à cette époque, la question du finance-
ment n’avait pas encore été mise en avant.

29. La situation au Congo se compliquait de jour en jour. Les
troupes belges n’avaient pas été retirées. Le Secrétaire général a
envoyé sur place les forces armées qu’il considérait comme placées
«nécessairement sous le commandement exclusif de ’Organisation
des Nations Unies en la personne du Secrétaire général, sous le
contrôle du Conseil de Sécurité ». Toute cette formule contredit
l’article 43 d’après lequel les forces armées doivent être mises à la
disposition du Conseil de Sécurité sur son invitation et contredit
aussi les articles 45 et 46 qui disposent que le Conseil de Sécurité
fixe l'importance des contingents nationaux et établit des plans
prévoyant leur action combinée. Le Comité d’Etat-major a été
oublié.

L’attention se porte d'elle-même sur le rapport du Secrétaire
général (S/4389) où il est dit que « l'Organisation des Nations Unies
est seule habilitée à décider de la composition des éléments mili-
taires » sans qu’on y indique que la Charte contient des dispositions
claires attribuant ce droit au Conseil de Sécurité.

30. Dans sa résolution du 22 juillet 1960 (S/4405), le Conseil de
Sécurité a une fois de plus invité le Gouvernement belge a retirer ses
troupes, autorisé « le Secrétaire général 4 prendre, a cet effet, toutes
les mesures nécessaires » et prié «tous les Etats de s’abstenir de
toute action qui pourrait tendre 4 empécher le rétablissement de
l’ordre public et l’exercice de son autorité par le Gouvernement
congolais, et aussi de s’abstenir de toute action qui pourrait saper
l'intégrité territoriale et l’indépendance politique de la République
du Congo ».

Cela correspondait à l’article 39 de la Charte selon lequel le
Conseil de Sécurité, tout en constatant «l’existence d’une menace
contre la paix ... ou d’un acte d’agression ... fait des recommanda-
tions ou décide quelles mesures seront prises... ».

En même temps, il a été souligné au sein du Conseil de Sécurité
qu’il fallait assurer sans retard le retrait des troupes belges afin de
sauvegarder l'intégrité territoriale de la République du Congo, qu'il
incombait au Gouvernement central de la République et à lui seul
de rétablir l’ordre public et que cette résolution ne peut être con-
sidérée comme conférant à l'Organisation des Nations Unies «le

122
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 270

droit de s’immiscer dans les affaires intérieures des Etats et d’assu-
mer la responsabilité de l’ordre public dans un pays » (S/P.V./879,
par. 116, 120 et 121).

31. Peu de temps après, les 8 et 9 août 1960, le Conseil de Sécurité
a dû de nouveau s'occuper du Congo où la situation se compliquait
de plus en plus. Les troupes belges n’avaient pas été retirées,
notamment du Kantanga. Quelques délégations avaient des raisons
de croire que certaines forces s ’employaient à démembrer le Congo.
On constatait aussi une autre tendance à empêcher la mise en œuvre
des résolutions du Conseil de Sécurité. La question de savoir com-
ment la position du Conseil de Sécurité était traduite dans les faits
— question posée par un représentant de l’un des États d'Afrique —
est devenue l'élément essentiel lorsqu’on évalue les résolutions du
Conseil.

On a dit que les forces armées des Nations Unies ont mis du temps
à pénétrer au Katanga, malgré la demande que leur avait adressée
le Gouvernement central congolais. De plus, il ressort d’un télé-
gramme du Gouvernement congolais ainsi conçu « Troupes ONU
désarment nos soldats et laissent aux troupes belges leurs armes
— chose incompréhensibe », que les troupes internationales n’assu-
raient pas le retrait des troupes belges du Congo. Certains États
africains ont élevé des protestations. Au Conseil de Sécurité, on a
demandé qu'il soit mis fin à l’intervention belge dans les affaires
intérieures du Congo (dissociation du Katanga) et que le Gouverne-
ment congolais soit rétabli dans ses droits légitimes.

Pour la troisième fois, le Conseil de Sécurité a, par sa résolution
du g août 1960 (S/4426), invité le Gouvernement belge à retirer
immédiatement ses troupes de la province du Katanga, réaffirmé
que «la Force des Nations Unies au Congo ne sera partie à aucun
conflit interne, constitutionnel ou autre, qu'elle n’interviendra en
aucune façon dans un tel conflit ou ne sera pas utilisée pour en
influencer l'issue » et a invité « tous les Etats Membres, conformé-
ment aux articles 25 et 49 de la Charte des Nations Unies, à accepter
et à exécuter les décisions du Conseil de Sécurité et à s’offrir mutuel-
lement assistance dans l'exécution des mesures décidées par le
Conseil ». C’est apparemment en raison des obstacles mis à l’exécu-
tion des résolutions du Conseil de Sécurité que cette dernière
invitation a été adressée aux États Membres.

Les références aux articles 25 et 49 de la Charte ont confirmé que
les invitations formulées. par le Conseil n'étaient autres que des
décisions liant tous les Membres des Nations Unies. En outre, elles
ont pour effet d’écarter toute suggestion selon laquelle le chapitre
VII de la Charte n'aurait rien à voir avec les opérations de la Force
des Nations Unies au Congo. Mais je reviendrai ultérieurement sur
ce point.

Le Secrétaire général était prié de mettre en application la
résolution du 9 août, aux termes même de cette dernière, mais un

123
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 271

blanc-seing ne lui était pas pour autant conféré; la résolution
portait sur un domaine d’action relativement étroit qu'il lui in-
combait bien entendu d'organiser conformément à la procédure
prévue par la Charte. Ce point a été souligné dans les explications
de vote et les exposés présentés aux séances suivantes du Conseil
de Sécurité. A cet égard, il convient de noter que l'évaluation des
résultats du vote sur une base purement arithmétique, sans tenir
compte de la position réelle des États Membres, peut difficilement
être considérée comme satisfaisante.

La délégation soviétique, pour sa part, a précisé qu’elle votait
pour le texte, bien qu’il présentât certaines insuffisances, parce qu'il
permettait de résoudre le problème essentiel qui se posait au Conseil
de Sécurité, à savoir, assurer que la Belgique retire immédiatement
et inconditionnellement toutes ses troupes de l’ensemble du terri-
toire de la République du Congo, notamment de la province du
Katange (S/P.V.886, par. 283).

32. En septembre 1960, le Conseil de Sécurité a dû s’occuper de
plus près des méthodes d'application de ses précédentes résolutions.
Les troupes belges se trouvaient encore en territoire congolais. Les
éléments séparatistes appuyés de l'extérieur avaient, en fait,
dissocié le Kantanga du Congo. Certains des États africains ont
relevé les graves erreurs commises dans la mise en œuvre des
résolutions du Conseil ainsi que les ordres erronés émis par le Com-
mandement. Le Premier Ministre de la République du Congo a
protesté contrel’immixtion du Secrétariat dans les affaires intérieures
de la nation congolaise. Certaines déclarations ont même fait allusion
à des tentatives visant à renverser le gouvernement au pouvoir. Il
était manifeste que quelques États s’efforcaient de redresser les
erreurs. Quoi qu'il en soit, certains membres du Conseil de Sécurité
n'ont pas été satisfaits du projet de résolution déposé devant le
Conseil et, de ce fait, ce texte n’a pas été adopté.

33. La Cour ne peut s'étendre sur les événements dramatiques
qu’a connus la République du Congo. Mais elle se doit de relever
qu’immédiatement après la non-adoption du projet de résolution
par le Conseil de Sécurité, une session extraordinaire d'urgence de
l’Assemblée générale a été convoquée pour la date d’ouverture de
la session ordinaire, et que ledit projet de résolution a été approuvé
sous réserve de quelques amendements.

Nous n'insisterons pas pour le moment sur la teneur concrète
de ce texte. Bien qu’il ne préconise aucune mesure propre a éliminer
les erreurs qui ont retenu l'attention des délégations au Conseil
de Sécurité comme à la session extraordinaire, il reprend les for-
mules discutées au Conseil de Sécurité, s’inspire, pour le style, des
résolutions de cet organe et conserve méme les références aux
articles 25 et 49 de la Charte relatifs au Conseil de Sécurité, four-
nissant ainsi des arguments contre sa propre compétence en la
matière. Lorsque l’Assemblée dit qu’elle « appuie pleinement les

124
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 272

résolutions adoptées par le Conseil de Sécurité les 14 et 22 juillet
et le 9 août 1960 », on peut considérer qu’elle se borne à fournir un
appui moral aux résolutions du Conseil. On ne saurait guère en
conclure, semble-t-il, que nous avons ici l'exemple d’une sorte de
collaboration entre les deux organes principaux de l'Organisation
des Nations Unies pour ce qui concerne le maintien ou le rétablisse-
ment de la paix et de la sécurité internationales.

La direction suppose l’unité ou, comme on dit, la diligence ne
peut avoir qu’un seul cocher. Pour ce qui est du combat mené pour
la paix et la sécurité internationales, la question de leur maintien
ou de leur rétablissement et les questions liées à une « action en cas
de menace contre la paix, de rupture de la paix et d’acte d’agres-
sion », la confusion institutionnelle n'aurait pu être que nuisible.
C'est pourquoi la Charte délimite assez nettement les fonctions
du Conseil de Sécurité et celles de l’Assemblée générale.

Mettre le Conseil de Sécurité, comme le fait l’Avis, en parallèle
avec l’Assemblée générale et considérer qu’ils sont interchangeables
et peuvent l’un ou l’autre résoudre les problèmes et exécuter les
tâches intéressant le maintien de la paix et de la sécurité interna-
tionales, reviendrait objectivement à remplacer le Conseil de
Sécurité par l’Assemblée générale, à écarter le Conseil et, de la
sorte, à saper les bases mêmes de l'Organisation. C'est là une atti-
tude qui sied mal à la Cour. De même qu’un poème est un tout dont
on ne peut rien distraire, de même on ne peut éliminer de la Charte —
qui est l’un des traités multilatéraux internationaux les plus im-
portants — l’une quelconque de ses dispositions, soit directement
soit en l’interprétant avec plus d'artifice que d’habileté.

Ainsi donc, l’Avis de la Cour limite les pouvoirs du Conseil de
Sécurité et élargit le domaine de l’Assemblée générale. Il y parvient
a) en conférant aux recommandations que peut prendre l’Assemblée
générale un élément d’«action » et b) en réduisant cette action,
pour laquelle le Conseil de Sécurité a compétence, à une action
coercitive, en particulier en cas d'agression.

34. Pour prouver qu'en ce qui concerne le maintien de la paix
et de la sécurité internationales l’Assemblée générale peut non
seulement discuter et recommander mais prendre des mesures et
procéder à des « actions », l’Avis étudie les articles 10, II, 12, 14,
18 et 35 de la Charte.

Il cite l’article 18 pour montrer que l’Assemblée peut adopter des
décisions, ce qui n’a jamais été contesté par personne. Mais les
questions mentionnées à l’article 18 n’ont rien à voir avec la ques-
tion du maintien de la paix et de la sécurité internationales. À cet
égard, l’Assemblée générale ne peut que discuter et recommander.

Selon l’article 14 de la Charte, auquel l'Avis paraît attacher une
importance toute particulière pour ce qui est de la transformation
125
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 273

d’une «recommandation » en une «action », «l’Assemblée générale
peut recommander les mesures propres à assurer l’ajustement paci-
fique de toute situation... ». « Recommander des mesures » est
autre chose que « prendre des mesures ». En fait, si, comme on l’a
déjà souligné, l’Assemblée générale peut recommander des mesures,
ce n’est pas à elle qu’il incombe de les prendre elle-même, c’est à
ceux auxquels les recommandations sont adressées. L'article 11 de
la Charte irfdique clairement à. qui les recommandations intéres-
sant le maintien de la paix et de la sécurité internationales doivent
être faites. I dispose en effet que l’Assemblée générale peut « faire,
sur ces principes, des recommandations soit aux Membres de l’Or-
ganisation, soit au Conseil de Sécurité, soit aux Membres de l’Or-
ganisation et au Conseil de Sécurité ». Quant à l'article 10, outre
qu'il mentionne les pouvoirs qu'a naturellement l’Assemblée de
discuter toutes questions ou affaires rentrant dans le cadre de la
Charte, il dispose: « l’Assemblée générale peut ... sous réserve des
dispositions de l’article 12, formuler sur ces questions ou affaires des
recommandations aux Membres de l'Organisation des Nations Unies,
au Conseil de Sécurité ou aux Membres de l'Organisation et au
Conseil de Sécurité ».

L’Avis de la Cour suppose que le paragraphe 2 de l'article 11
puisse être interprété de telle manière que d’après lui « l’ Assemblée
générale ne [puisse] faire que des recommandations de caractère
général concernant, dans l’abstrait, la paix et la sécurité, et non pas
relatives à des cas particuliers ».

Cette interprétation ne me paraît pas juste. C’est ainsi que
l'article 35 s'applique à des «cas particuliers » et que l’article 11
vise la possibilité de « faire sur toutes questions ... des recomman-
dations ». Les recommandations peuvent être concrètes — et il
est méme souhaitable qu’elles le soient —, mais la question quise
pose est de savoir si l’Assemblée générale peut faire uniquement
des recommandations lorsqu’il s’agit d’une question se rattachant
au maintien de la paix et à la sécurité internationales, sous réserve .
de l’article 12. Elle peut, par exemple, recommander un cessez-le-feu,
mais elle ne peut créer la Force des Nations Unies et décider de la
faire pénétrer dans la zone des opérations militaires pour assurer
l'application du cessez-le-feu. L'article 35 de la Charte a trait aux
actes de l’Assemblée générale relativement aux affaires portées à
son attention et concernant tout différend ou toute situation qui
pourrait entraîner un désaccord entre nations. Néanmoins, comme
cet article renvoie directement aux articles II et 12, il n’ajoute rien
en ce qui nous concerne.

Conclure, sur la base des articles susmentionnés, que l’Assemblée
peut «organiser ... des opérations visant au maintien de la paix »
reviendrait logiquement, c’est le moins qu’on puisse dire, à empiéter
d'une façon contraire à la Charte sur le domaine d'action d’un
autre organe, dès lors que «organiser des opérations visant au
maintien de la paix » n’a pas un sens plus large que «entreprendre
des actions visant au maintien de la paix ».

126
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 274

35. L’Avis a donc pour effet de restreindre les fonctions du
Conseil de Sécurité et de les réduire, sur le plan du maintien de la
paix et de la sécurité internationales, à la mise en jeu d’une action
coercitive. I] indique qu’à cet égard, aux termes mêmes de l’arti-
cle 24, le Conseil de Sécurité a la responsabilité principale — mais
non exclusive. |

Le mot «principale » n’est pas utilisé à l’article 24 en un sens
ordinal, sens qu’évoquent les adjectifs premier, deuxième, etc.,
mais en un sens en quelque sorte « hiérarchique ». Le texte anglais
dit: «primary responsibility », le texte espagnol «la responsa-
bilidad primordial » et le texte russe: « glaunuqju ofvietstvjennost; »
(ce qui, traduit littéralement, signifie responsabilité « principale »).

Il va sans dire qu'aucun organe des Nations Unies ne détient un
monopole pour ce qui est du maintien de la paix et de la sécurité
internationales, lequel est l'un des buts principaux des Nations
Unies. Mais l'Organisation est un mécanisme international fort
compliqué où chaque organe a le champ d’action spécifique qui lui
est attribué dans le plan et, à l’égard de l'Organisation elle-même,
le champ d’action qui lui est attribué dans la Charte.

Malgré les efforts déployés pour qu'il en aïlle différemment, seul
le Conseil de Sécurité peut, en vertu de la Charte, décider d’une
action à propos d’une question touchant au maintien de la paix
et de la sécurité internationales. Tel est le sens de l’article 11, para-
graphe 2. On y lit: «toute question de ce genre qui appelle une
action est renvoyée au Conseil de Sécurité par l’Assemblée générale,
avant ou après discussion ».

36. D’après l’Avis consultatif, l’action qui incomberait au Conseil
de Sécurité serait une action coercitive. Il n’est pas inutile de men-
tionner incidemment que le Conseil de Sécurité peut non seulement
décider une « action » mais qu'il peut aussi adopter des recomman-
dations, celles-ci n’étant pas des « actions » au sens de la Charte.

Mais on peut admettre que les décisions du Conseil de Sécurité
ont un caractère de coercition ou, ce qui est presque synonyme,
un caractère exécutoire. C’est un point que confirme l’article 25 de
la Charte et l’ensemble du chapitre VIT; on peut se référer égale-
ment à l’article 94 (2) de Ja Charte. L'essentiel de l'argumentation
n’est cependant pas là, semble-t-il. Il est dans la thèse selon laquelle
le Conseil de Sécurité a compétence pour engager une action coer-
citive contre l'un quelconque des États si, pour reprendre les termes
de l’Avis, il émet des ordres au titre du chapitre VII par exemple
contre un agresseur. Sur quoi se fonde une telle interprétation ?
Si nous nous référons au premier article du chapitre VII, l’article
39, nous n’y trouvons aucune mention expresse du fait que les
mesures prises par le Conseil de Sécurité pour maintenir ou
rétablir la paix et la sécurité internationales doivent être dirigées
contre un État. La question se pose alors de savoir quelle est la
source de l'interprétation susmentionnée. Il n’est guère utile de

127
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 275

raisonner dans l’abstrait et d’oublier la situation de fait qui est
à l’origine de la demande d’avis consultatif et de l'interprétation
exposée précédemment. I] s’agissait des modalités de financement
des opérations au Congo. Un certain nombre d’Etats Membres ont
insisté pour que la question de ce financement soit décidée par le
Conseil de Sécurité conformément à l’article 43 de la Charte.

On peut résumer comme suit le raisonnement des adversaires
de cette thèse: il aurait peut-être été nécessaire d’appliquer l’ar-
ticle 43 de la Charte si les opérations en cause avaient été exécutées .
conformément à la procédure prévue par le chapitre VII de la
Charte et qui (d’après eux) concerneraient une action coercitive
contre un État. Or, nous dit-on, les opérations du Moyen-Orient
et du Congo ne sont pas dirigées contre un État. Donc les disposi-
tions de l’article 43 de la Charte ne peuvent s’appliquer.

Cette attitude est expliquée dans les déclarations faites par cer-
taines délégations et dans les rapports du Secrétaire général.
Dans l’une de ses dernières déclarations (A/C.5/864), le Secrétaire
général a dit, après avoir résumé les exposés présentés par diverses
délégations, que l’article 43 était inapplicable dans la mesure où
l’on ne pouvait considérer que les résolutions du Conseil de Sécurité
avaient été prises implicitement en vertu de l’article 40, car elles
n’impliquaient en rien le genre d'action coercitive contre un gouver-
nement que visent les mesures de coercition prévues aux articles
41 et 42. Ce passage a peut-être été suggéré au Secrétaire général
par ses conseillers juridiques, qui s’appuyaient sur les ouvrages
parus en la matière ou sur leurs propres publications. Ils ne pre-
naient cependant pas en considération le fait que l’article 40 est
étroitement lié aux articles 41 et 42 de la Charte par le jeu de l’ar-
ticle 39. La situation au Congo était rien moins que simple et aucun
effort n’était négligé pour éviter une aggravation de la situation.
Tl ne s’agissait pas simplement d’«inviter les parties intéressées
à se conformer aux mesures provisoires [que le Conseil de Sécurité
jugeait] nécessaires ou souhaitables ».

37. Longtemps auparavant, le Conseil de Sécurité avait dû
tenir compte de la non-exécution des mesures provisoires indiquées
dans les résolutions qu’il avait adoptées depuis le mois de juillet
1960. Et il a dû inévitablement se tourner vers d’autres articles du
chapitre VII.

Au surplus le Conseil de Sécurité aurait dû agir dès le début
conformément à l’article 39 de la Charte.

Ainsi que je l'ai indiqué plus haut, le Gouvernement de la Ré-
publique du Congo, en câblant le 13 juillet 1960 sa demande d’as-
sistance, a précisé: « aide demandée ne pas avoir pour but rétablir
situation intérieure du Congo mais bien protection territoire natio-
nal contre acte agression ».

128
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 276

Si le Conseil de Sécurité n’a pas, dans ses résolutions, qualifié
d'agression l’activité des troupes belges, cela est uniquement dû
à des raisons d’opportunité. « Nous avons évité », a dit le délégué
de la Tunisie (défendant le projet de résolution présenté par Ceylan
et la Tunisie), « ... d'utiliser, dans les résolutions, le mot «agres-
sion » ou même l'expression «actes agressifs », tant nous sommes
soucieux de ne pas exacerber les sentiments du peuple belge... »
Mais cela ne saurait changer le fond des choses.

Le Secrétaire général a été autorisé à prendre toutes les mesures
nécessaires et à employer au besoin la force en dernier ressort. Des
contingents militaires ont été envoyés. La soi-disant Force des
Nations Unies au Congo est devenue une armée de plusieurs milliers
d'hommes. Pour entretenir cette armée et ces opérations, des
millions de dollars ont été dépensés.

La Force des Nations Unies n’a été envoyée au Congo ni pour
convaincre ni pour défiler, mais pour se livrer à des opérations mili-
taires. C’est ce qu’elle a fait. Si nous songeons aux derniers événe-
ments qui ont eu trait à interruption du trafic sur les routes me-
nant à Elisabethville, nous pouvons dire que cet acte peut aisé-
ment être considéré comme se rapportant aux mesures prévues à
l'article 41 de la Charte. Ainsi, tout l’enchainement de considérations
logiques destiné à justifier la déviation opérée par rapport aux dis-
positions de l’article 43 peut-il'aisément être mis en pièces au con-
tact de la réalité.

En moins de six mois, plus de 60 millions de dollars ont été
dépensés pour les opérations au Congo. Cela dépassait nettement les
dépenses de la FUNU et même les dépenses ordinaires des Nations
Unies.

Le montant des dépenses, la nature des opérations, les apprécia-
tions contradictoires du caractère des activités de l'Organisation
des Nations Unies au Congo, les méthodes de mise en œuvre des
résolutions approuvées, tout cela a affecté les divergences d'opinion
qui se sont fait jour au cours des débats sur les méthodes de finance- .
ment desdites opérations.

Il ne pouvait y avoir une seule manière de voir quant aux métho-
des de financement caractérisant la répartition budgétaire.

Le rapport de la Cinquième Commission daté du rg décembre
1960 (A/4676), qui résume les méthodes de financement des opéra-
tions au Congo proposées par les délégations, énumère six méthodes
différentes:

«a) Les dépenses devraient être inscrites au budget ordinaire et
réparties entre les Etats Membres selon le barème des quotes-parts
au budget ordinaire de 1960;

b) Les dépenses devraient être portées à un compte spécial et ré-
parties entre les États Membres selon le barème des quotes-parts
au budget ordinaire de 1960; les contributions volontaires devraient
être employées, sur la demande de l’État Membre intéressé, à ré-
duire la contribution des Membres dont la capacité de paiement
est la plus faible;

129
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 277

c) Les dépenses devraient être couvertes en vertu d’accords
spéciaux conclus conformément à l’article 43 de la Charte entre le
Conseil de Sécurité et les pays qui fournissent des troupes;

ad) La plus grande partie des dépenses devrait être assumée par
les membres permanents du Conseil de Sécurité, qui ont la responsa-
bilité principale du maintien de la paix et de la sécurité;

e) La plus grande partie des dépenses devrait être assumée par
l'ancienne puissance administrante;

f) Les dépenses devraient être entièrement couvertes par des
contributions volontaires. »

Eu égard à la manière de voir des différents groupes d’Etats
quant aux méthodes de financement des opérations au Congo, la
seule façon de parvenir à une décision correcte aurait été de s’en
tenir strictement aux dispositions de la Charte, parmi lesquelles
celles de l’article 43 auraient dû être considérées comme détermi-
nantes.

38. Mais dans sa résolution 1583 (XV) du 20 décembre 1960,
l’Assemblée générale a suivi une autre méthode. Elle a admis «que
les dépenses entrainées par les opérations des Nations Unies au
Congo pour 1960 constituent des « depenses de l'Organisation » au
sens du paragraphe 2 de l’article 17 de la Charte des Nations Unies
et que la répartition de ces dépenses entre les Etats Membres impose
auxdits Etats obligation ‘uridique de payer leur quote-part ».

Point n’est besoin d’entreprendre une analyse critique de ce
considérant du préambule, puisque toute la résolution a rapidement
cessé d’être citée (et cela n’a pas été l’effet du hasard) parmi les
résolutions rappelées en tête des résolutions ultérieures (suivant
la tradition de l'Organisation).

Mais il importe de constater que l’Assemblée n’a pas osé inclure
les dépenses relatives aux opérations du Congo dans le budget
ordinaire, ainsi que certaines délégations l’auraient voulu. Le
délégué des États-Unis, dont le Gouvernement versait une contri-
bution volontaire, avait déclaré:

« Les États-Unis offrent cette contribution bénévole en se fondant
sur l’hypothèse que les dépenses en question seront portées au
budget ordinaire de l'Organisation pour 1960. Les Etats-Unis
veulent avoir l'assurance que personne n’essaiera de prétendre à
l'avenir, comme certains l'ont fait à tort dans le passé, qu’il n'existe
aucune obligation juridique de contribuer au paiement de dépenses
qui ne sont: pas inscrites à un chapitre du budget ordinaire. »
(A/C.5/SR.803, par. 36.)

Mais l’Assemblée a décidé de ne créer qu’un compte ad hoc (pas
même un compte spécial) pour les dépenses de l'Organisation des
Nations Unies au Congo. En outre, comme dans le cas de la réso-
lution 1575 (XV) relative à la FUNU, les contributions bénévoles
versées à cette fin devaient être employées à réduire de 50 pour cent

130
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 278

au maximum les contributions de gouvernements ayant des capa-
cités limitées de paiement. Ayant déjà fait allusion à la véritable
signification de ces réductions, je dois y revenir. Il est impossible
de ne pas indiquer que plus de la moitié des délégations, c’est-a-
dire 46 sur 87, ont voté en faveur de la résolution en question.

Mais lorsque, le même jour, a été mise aux voix la résolution
1590 (XV) engageant une dépense de 24 millions de dollars au titre
des opérations au Congo pour la période du Ie janvier au 3I mars
1961, celle-ci a recueilli moins de la moitié des voix, 39 délégations
sur 97 ayant voté pour (et 44 s'étant abstenues). Cela semble plus
significatif que le fait que la résolution ait été adoptée sans vote
contraire.

39. En février 1961 de tragiques événements se produisirent.
Les chefs nationaux congolais, parmi lesquels M. Lumumba, ont
été tués. Les troupes belges n'avaient toujours pas été rappelées.
Le Conseil de Sécurité, étant parvenu à la conclusion qu’une
enquête impartiale devait avoir lieu immédiatement, en vue de
déterminer les circonstances de la mort de M. Lumumba et de ses
collègues, et que les auteurs de ces crimes devaient être châtiés, a
approuvé le 21 février 1961 une résolution par laquelle il demandait
instamment « que les Nations Unies prennent immédiatement toutes
mesures appropriées pour empêcher le déclenchement d’une guerre
civile au Congo, notamment des dispositions concernant des
cessez-le-feu, la cessation de toutes opérations militaires, la pré-
vention de combats et le recours à la force, si besoin est, en dernier
ressort », et «que des mesures soient prises pour le retrait et l’éva-
cuation immédiate du Congo de tous les personnels militaire et
paramilitaire et conseillers politiques belges et d’autres nationalités
ne relevant pas du Commandement des Nations Unies, ainsi que
des mercenaires ».

L’Avis de la Cour énonçant que cette résolution a également été
approuvée sans vote contraire, fait qui est considéré comme cons-
tituant une approbation des actes du Secrétaire général, je dois
faire état de la déclaration prononcée au moment du vote de la
résolution par le délégué de l'URSS au Conseil de Sécurité. Celui-ci
a déclaré que la délégation de l’Union soviétique n’avait pas cru
devoir s'opposer à l'adoption de la résolution, si faible et insuffisante
fût-elle, parce qu'elle formulait une condamnation objective des
assassins des dirigeants nationaux et demandait que des mesures
fussent prises pour le retrait et l'évacuation immédiate du Congo
de tous les personnels militaire et paramilitaire, de nationalité belge
ou autre, et aussi parce que la délégation prenait en considération
les vœux des pays africains et asiatiques.

Mais, en même temps, le délégué de l'URSS exprimait des objec-
tions à ce que la mise en œuvre des mesures suggérées fût confiée
au Secrétaire général.

131
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 279

Ainsi, la manière dont il a été voté au sujet d’une résolution (et
plus particulièrement l’abstention) ne signifie pas que fous les para-
graphes de la résolution aient été approuvés par tous ceux qui n'ont
pas voté contre. Des réserves de ce genre sont souvent présentées,
même par ceux qui votent « en faveur » d’une résolution.

40. Il convient d'attirer l'attention sur le nombre croissant des
abstentions lors du vote des résolutions relatives au financement
des opérations au Congo. Il est quelquefois arrivé que le nombre
des abstentions fût supérieur à celui des votes favorables. Cela doit
être jugé sur le plan politique, ce qui oblige également à réexaminer
la question de l'importance des abstentions au point de vue de la
procédure et au point de vue juridique.

L’abstention lors du vote d’une résolution ne saurait être con-
sidérée comme équivalent au «non liquet » des anciens Romains.
Une autre règle de l'Antiquité romaine pourrait être rappelée: celui
qui ne dit mot, alors qu'il devrait dire oui, est censé avoir dit non.
Mais cela serait pousser la logique trop loin. L’abstention au cours
du vote de résolutions relatives à telles ou telles mesures proposées
par l'Organisation doit plutôt être considérée comme l'expression
d’un désir de ne pas participer à l'exécution de ces mesures (ni
éventuellement à leur financement) en même temps que de ne pas
empêcher leur mise en œuvre par ceux qui ont voté pour. ;

Cette interprétation est confirmée par la maniére dont les Etats
dont les délégations qui s’étaient abstenues de voter ont participé
au versement des contributions pour les opérations de la FUNU et
plus particulièrement de VONUC.

D'après les renseignements à la date du re? juin 1962, plus de
30 Etats, dont les délégations s’étaient abstenues de voter sur les
résolutions financiéres visant les opérations au Congo, n’avaient
pas effectué leurs paiements pour faire face aux dépenses de ces
opérations, bien que la plupart d’entre eux eussent versé leurs
paiements pour le budget ordinaire. Il y avait là une forme curieuse
de vote par le non-paiement.

41. Les opérations au Congo devenaient plus compliquées et plus
coûteuses, bien que les tâches principales, énoncées dans les résolu-
tions du Conseil de Sécurité, n'avaient pas été remplies.

Tout en déplorant que «le Gouvernement belge n’ait pas encore
observé les résolutions et que cette inobservation ait été une cause
principale de la nouvelle détérioration de la situation au Congo » et
tout en exprimant une fois de plus la conviction «que le facteur
central dans la grave situation actuelle au Congo est la présence
persistante de personnels militaires et paramilitaires et conseillers
politiques belges et d’autres nationalités, ainsi que des mercenaires,
au mépris total de résolutions répétées des Nations Unies », l’As-
semblée générale a décidé que les contingents et le personnel
mentionnés ci-dessus «devront être complètement retirés et éva-

132
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 280

cués » (résolution 1599 (XV) du 15 avril 1961). En même temps,
elle se plaignait des «nombreuses difficultés qui ont surgi en ce qui
concerne le fonctionnement efficace de l'opération des Nations
Unies au Congo ». Elle considérait «indispensable que les mesures
nécessaires et efficaces soient immédiatement prises par le Secrétaire
général pour empêcher des envois d'armes, de matériels et de four-
nitures militaires au Congo, si ce n’est en.conformité des résolutions
des Nations Unies » et demandait instamment la libération de tous
les membres du Parlement, de tous les dirigeants politiques alors
en détention et la convocation du Parlement sans délai. Elle deman-
dait instamment aux autorités congolaises de coopérer pleinement
à l'exécution des résolutions de l’Assemblée générale et, bien qu’elle
ait décidé de nommer une Commission de conciliation (résolution
1600 (XV) du même jour), elle continuait cependant à engager
des millions de dollars «en attendant que {l’Assemblée générale]
prenne une décision » (résolution 1595 (XV) du 3 avril 1061).

Lorsqu'il a fallu ouvrir l'énorme crédit de 100 millions de dollars
pour une période de neuf mois, l’Assemblée générale s’est trouvée
en face d’un problème aigu sur les méthodes de répartition de ces
dépenses. Le montant du crédit lui-même (deux fois aussi impor-
tant que les crédits correspondants du budget ordinaire} soulignait
les différences qualitatives entre les dépenses de l'opération au
Congo et celles du budget normal (ordinaire). Les résolutions 1619
(XV) et 1620 (XV) prises par l’Assemblée générale le 2x février 1961
l'ont montré. Je me propose de revenir à cette question un peu
plus tard.

Pour le moment, il importe de dire que la résolution 1619 (XV)
a fixé les résultats de la lutte qui s’est constamment manifestée au
sein de la Cinquième Commission et aux séances plénières de
l’Assemblée sur la question de procédure et sur celle des ressources
pour le financement des opérations en vue du maintien de la paix.

L'Assemblée a clairement reconnu « que la nature des dépenses
extraordinaires afférentes aux opérations des Nations Unies au
Congo est essentiellement distincte de celle des dépenses de l’Organi-
sation inscrites au budget ordinaire, si bien qu’il faut appliquer,
pour les couvrir, une procédure différente de celle qui est appliquée
dans le cas dudit budget »; et elle a décidé « d'ouvrir un compte ad
hoc pour les dépenses entrainées par les opérations des Nations
Unies au Congo en 1961 » et de répartir, en tant que dépenses de
l'Organisation, le montant de-1r00 millions de dollars entre les Etats
Membres, sur la base du barème des quotes-parts adopté pour le
budget ordinaire. En même temps, elle a fixé pour certains États
une réduction, allant jusqu'à 80% de leur quote-part correspon-
dante. Cette mesure était cependant considérée comme temporaire.
L'année pour laquelle ce crédit était ouvert (1961) et le montant du
crédit lui-même à répartir (100 millions de dollars) étaient mention-
nés. Enfin, il était dit que la répartition précitée était faite «en
attendant l'établissement d'un barème des quotes-parts différent

133
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 281

pour faire face aux dépenses extraordinaires de l’Organisation
résultant de ces opérations ».

Dans cette dernière partie de la phrase, l’Avis de la Cour voit la
confirmation de ce que, dans ce cas, il n’est fait mention que
d’un barème des quotes-parts différent et non d'une méthode autre
que la répartition. Mais il importe de souligner que la résolution
déclare que les opérations des Nations Unies au Congo sont essen-
tiellement distinctes en nature des dépenses de l'Organisation inscrites
au budget ordiraire. Les dépenses de nature différente appellent
des procédures différentes. L'Assemblée générale n’a pas considéré
que ce fit la seule procédure pour couvrir les dépenses extra-
ordinaires de l'Organisation résultant de ces opérations. Dans la
même résolution, l’Assemblée générale adressait aux membres
permanents du Conseil de Sécurité et au Gouvernement belge un
appel en vue du versement de contributions volontaires.

Au surplus, l’Assemblée générale n’a choisi aucune des procédures
«généralement acceptées ». Dans la résolution 1620 (XV), approuvée
le même jour, elle a décidé de mettre à l’étude les points suivants:

.«a) [les] Méthodes qui permettraient de couvrir le coût des opéra-
tions relatives au maintien de la paix;

b) [les] Rapports entre ces méthodes et les procédures adminis-
tratives et budgétaires existantes de l'Organisation. »

42. À la fin de 1961, les résolutions du Conseil de Sécurité sur le
Congo n'étaient toujours pas appliquées. Le Katanga était pratique-
ment en état de sécession. L'Assemblée générale a continué à
ouvrir de nouveaux crédits pour les opérations au Congo.

La résolution 1633 (XVI) du 30 octobre 1961 a autorisé le Secré-
tariat à engager des dépenses à concurrence de 10 millions de dollars
par mois. Les divergences de vues quant au financement des
opérations s'étaient aggravées. J'ai déjà fait état des différentes
méthodes, parfois diamétralement opposées, que l'on proposait
pour le financement des opérations au Congo. Le Groupe de travail
des Quinze spécialement constitué pour l'examen des procédures
administratives et budgétaires de l'Organisation des Nations Unies
a déclaré, à la suite dé ses travaux, qu’en raison des divergences
d'opinion existant entre ses membres son rapport ne pouvait

‘formuler des règles précises en vue d’une solution aux problèmes
que pose le financement des opérations relatives au maintien de la
paix entreprises par l'ONU (A/4971). Le nombre des votes non
favorables aux résolutions, et particulièrement le nombre des
abstentions, s’est élevé. Le nombre des Etats Membres qui « s’abs-
tenaient » de verser des contributions pour les opérations au Congo
s’est également accru, même parmi les États qui votaient en faveur
des résolutions (bien qu'en principe ces Membres ne fussent pas en
retard quant à leurs contributions au titre du budget ordinaire).
D'après les statistiques arrêtées au 1er juin 1962, 49 Etats Membres
n'avaient rien payé pour les opérations au Congo de 1960; et encore
plus pour les opérations de 1961.

134
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 282

On soulignait de nouveau et il devenait plus évident que les
opérations au Congo devaient relever de la seule compétence du
Conseil de Sécurité en tant qu’elles posaient des questions telles
que l’étendue des opérations, les effectifs, la disposition, l'armement
et l'équipement de la Force. Le Conseil de Sécurité, discutant des
problèmes relatifs aux opérations, devait déterminer comment les
questions touchant aux conséquences financières de ces opérations
seraient résolues. C’est pourquoi, lorsqu’au cours de sa séance du
21 avril 1961 l’Assemblée générale n’a pu (à l’un des stades du débat)
parvenir à une solution quant à la question du financement des
opérations au Congo, la délégation du Ghana a soumis un projet
de résolution par laquelle elle proposait que la question des « pré-
visions de dépenses et [du] financement des opérations des Nations
Unies au Congo » fût «renvoyée immédiatement au Conseil de
Sécurité pour examen ».

Comme nous l’avons vu, on a résolu la question sans recourir au
Conseil de Sécurité, mais la proposition de la délégation du Ghana
est très importante. Cette délégation avait trouvé la bonne méthode
en vue de résoudre le problème.

Une fois de plus, le Conseil de Sécurité a eu à connaître de la
question des opérations au Congo. Sa résolution S/5002 de novembre
1961 peut être considérée comme résumant les dispositions de toutes
ses résolutions antérieures.

En ma qualité de juge, je ne saurais porter un jugement sur cette
résolution. Il s’agit d’un document d’ordre essentiellement poli-
tique.

J'estime nécessaire de borner mon attention à ce qui concerne
le vote de la résolution, puisque l’Avis de la Cour attribue de l’im-
portance à l’absence de votes contraires.

Le délégué de l’Union soviétique a voté pour la résolution ci-
dessus mentionnée mais, dans ses explications de vote, il a déclaré
que s’il jugeait possible d'appuyer le projet, c'était que celui-ci
répondait au principal objectif, qui était d’attirer l'attention de
tout le personnel del’Organisation des Nations Unies et de la Force
des Nations Unies sur la solution du problème de l'élimination des
causes d'intervention étrangère au Katanga.

43. D’une maniére générale, aprés examen de toutes les résolu-
tions du Conseil de Sécurité relatives au Congo (examen nécessaire
parce qu'il a parfois été affirmé que les dépenses relatives aux
opérations au Congo sont des dépenses de l’Organisation car ces
opérations ont été exécutées en application de résolutions du Conseil
de Sécurité), il faut dire qu’il n’y a pas nécessairement conformité
entre les résolutions concrétes et précises du Conseil de Sécurité
et l’exécution arbitraire des opérations (qui en général n’a guère
correspondu aux résolutions du Conseil).

Il s’agit plus encore de la procédure de mise en œuvre de telles
opérations, laquelle s’écarte complétement des dispositions de la
Charte.

135
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 283

44. Dans sa résolution 1732 (XVI) du 21 décembre 1961, qui
ouvrait un nouveau crédit de quelque 80 millions de dollars pour
les opérations au Congo jusqu'au 1° juillet 1962, l’Assemblée
générale a répété presque exactement sa résolution 1619 (XV).

Nous pouvons y voir la reconnaissance du fait que les dépenses
relatives aux opérations des Nations Unies au Congo sont d’une
nature essentiellement différente des dépenses de l’Organisation
engagées au titre du budget ordinaire.

L'Assemblée maintenait le compte ad hoc pour les dépenses
entrainées par les opérations des Nations Unies au Congo, lancait
un appel en vue d’obtenir des contributions volontaires et prévoyait
des réductions pour un certain nombre de pays.

L'étude des « méthodes qui permettraient de couvrir le coût des
opérations relatives au maintien de la paix » suscitée par l’Assem-
blée générale n’a pas permis de dégager des procédures généralement
acceptées. L’obstacle n’est pas venu de la Charte et de ses dispo-
sitions, mais des considérations politiques hétérogènes tenant à
l'aggravation de la situation politique au sein de l'Organisation des
Nations Unies et en dehors de cette Organisation.

45. Par sa résolution 1731 (XVI) adoptée le même jour, l’Assem-
blée générale a décidé de soumettre à la Cour internationale de
Justice pour avis consultatif la question qui fait l'objet de l’avis
présentement rendu par la Cour.

L'Assemblée générale a déclaré qu’elle avait besoin d’un avis
juridique quant aux obligations des États Membres en vertu de la
Charte en ce qui concerne le financement des opérations des Nations
Unies au Congo et au Moyen-Orient et, en demandant à la Cour cet
avis juridique, elle a attiré son attention sur l'interprétation de
l’article 17, paragraphe 2, de la Charte.

Je ne crois pas que l’interprétation de ce paragraphe résolve les
divergences politiques qui se sont fait jour au sein de l'Organisation
des Nations Unies à propos des opérations au Congo. Le problème
soumis à la Cour tire son origine de considérations d’ordre politique
et il en est saturé. Il me semble que la situation qui est à l’origine
des résolutions nécessitant, aux yeux de l’Assemblée générale, un
avis consultatif montre le caractère purement politique de la
question soumise à la Cour. |

J'ai déjà dit et je suis prêt à répéter que la Cour aurait dû « décli-
ner de répondre a la requête ». Mais la Cour n’a pas accepté cette
manière de voir. Elle a longuement examiné l'article 17, para-
graphe 2.

46. Je dois également porter mon attention sur cet examen, car
je ne saurais accepter le prononcé de la Cour d’après lequel les
dépenses en question (qui ne sont essentiellement rien d’autre que
des dépenses entraînées par des opérations relatives au maintien
de la paix au Moyen-Orient et au Congo) devraient être considérées

136
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 284

comme des « dépenses de l'Organisation au sens du paragraphe 2
de l’article 17 de la Charte des Nations Unies ».

L'Assemblée générale a demandé à la Cour de définir des « dépen-
ses de l'Organisation » au sens de l'article 17, paragraphe 2.

Elle ne l’a pas invitée à définir les « dépenses de l'Organisation »
en général. Cette notion pourrait même comprendre toutes les dé-
penses faites par l'Organisation ou en son nom, indépendamment
des sources de recettes, telles que par exemple les différentes contri-
butions volontaires.

La question soumise à la Cour limite cette notion en la rattachant
à l’article 17 de la Charte. Mais l’article 17 a trait au budget. Par
conséquent, Ja question soumise à la Cour doit être considérée
comme portant sur le point de savoir s’il est possible de tenir les
dépenses faites en application des résolutions ci-dessus mentionnées
comme des dépenses de l'Organisation prévues au budget.

47. Il est suggéré que le paragraphe 2 de l’article 17 ne serait
pas obligatoirement lié au paragraphe 1 du même article, que ce
paragraphe 2 a sa propre signification indépendante et que la
répartition des dépenses à laquelle l’Assemblée générale peut
procéder vise toutes les dépenses de l'Organisation, qu’elles soient
ou non prévues au budget.

Mais, suivant ce que l’on appelle parfois une interprétation « topo-
graphique » des règles de droit, cela est contredit par l'emplacement
du paragraphe 2. Non seulement les deux paragraghes, le premier
{relatif à l'examen et à l'approbation du budget) et le deuxième
(qui a trait à la répartition des dépenses), appartiennent au même
article, mais le deuxième suit le premier. Cet ordre n’est pas fortuit.
Si l’on suit les débats tenus par la conférence de San Francisco sur
l’article qui allait devenir l’article 17, on peut voir aisément que,
dans l’un des premiers projets, l’article était ainsi conçu: « L’As-
semblée générale répartira les dépenses parmi les Membres de
l'Organisation. », la question de la discussion et de l’approbation
du budget ne venant qu’ensuite.

C'est à la suite de la discussion de cet article au sein du Comité
de coordination et en séance plénière de la Conférence que les deux
paragraphes en question ont été intervertis. Comme si les deux
principales manières d'envisager la politique budgétaire s'étaient
confrontées.

Voici ce dont il s'agissait: la possibilité de réunir des fonds (par
voie de répartition entre les Membres) pour établir le budget, ou
celle de supporter le montant de dépenses nécessaires à ]’Organi-
sation pour le répartir ensuite entre les Membres.

Le projet préliminaire d’article semble s'être inspiré de la pre-
mière méthode et le texte définitivement approuvé de la seconde.
Ainsi la question de la répartition est-elle étroitement liée à celle
du budget et des crédits budgétaires.

137
AVIS DU 20 VIH 62 (OP. DISS. DE M. KORETSKY) 285

Le budget de l'Organisation prévoit toutes les dépenses néces-
saires pour son entretien (au sens étroit du terme). On les appelle en
général des dépenses communes ou courantes et le budget lui-même
est qualifié de budget ordinaire, de budget proprement dit, etc.
De quel genre de dépenses s'agit-il? Dans chacun des budgets annuels
de l'Organisation des Nations Unies, les dépenses sont énumérées:
dépenses relatives aux sessions de l’Assemblée générale et des
conseils, commissions et comités; aux conférences spéciales; aux
missions et enquêtes; au personnel du Siège, de l'Office européen
et des centres d’information; aux dépenses de représentation; aux
activités sociales consultatives, etc. Ces dépenses sont à distinguer
des dépenses dites opérationnelles, qui ont trait aux différentes
sortes de programmes économiques, sociaux et à l'assistance tech-
nique. Déterminées en fonction des divers intérêts des différents
pays, ces dernières sont habituellement financées par voie de contri-
butions volontaires et, en tout cas, hors budget. Le document
présenté par le Secrétariat (pièce n° 195) et intitulé « Pratiques bud-
gétaires et financières de l'Organisation des Nations Unies » com-
porte une division bipartite: 1) budget ordinaire (fonds général et
fonds de roulement) et 2) trust funds, comptes de réserve et comptes
spéciaux ne relevant pas du budget ordinaire. Ce document énumère
treize de ces comptes spéciaux parmi lesquels le compte spécial de
la Force d'urgence des Nations Unies (FUNU) et le compte ad hoc
pour les opérations des Nations Unies au Congo (ONUC),

Dans certains cas, pour éviter les confusions entre les crédits
ouverts et les dépenses ayant un caractére budgétaire ou non bud-
gétaire, on a fait une distinction entre budget administratif et
budget opérationnel (lorsqu’un programme donné est assez impor-
tant pour appeler l'établissement d'un budget sans que celui-ci
soit pour autant incorporé au budget ordinaire).

En comparant les paragraphes I et 3 de l’article 17, la Cour nie,
dans son Avis, qu'il y ait identité entre les notions de « budget
ordinaire » et de «budget administratif » — le paragraphe I se
référant au « budget » et le paragraphe 3 aux « budgets administra-
tifs » des institutions spécialisées.

Je ne pense pas que le paragraphe 3 justifie une distinction entre
« budget ordinaire » et « budget administratif ». I] permet plutôt,
en mettant à part les arrangements financiers et budgétaires, de
faire le départ entre les dépenses budgétaires et les dépenses opé-
rationnelles, autrement dit les dépenses prévues par le programme
en dehors du budget ordinaire.

Les institutions spécialisées (voir sur ce point les articles 57 et
63) concluent des accords fixant les conditions dans lesquelles elles
seront reliées à l’Organisation 1.

1 Voir la publication des Nations Unies intitulée: « Accords entre l'Organisation
des Nations Unies et les institutions spécialisées».

138
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 286

Ces accords ont notamment pour but d'éviter la création de
services qui se fassent concurrence ou qui fassent double emploi,
ce qui suppose inévitablement une coordination des budgets.

Dans laccord entre l'ONU et l'Organisation internationale
pour les réfugiés en date du 18 novembre 1948, il est dit que l’ac-
cord est conclu « en vue d’assurer, dans toute la mesure du possible,
Vuniformité dans la présentation des budgets administratifs de
l'Organisation des Nations Unies et des institutions spécialisées
et de permettre ainsi la comparaison entre les divers budgets ».

Mais la Charte ne connaît aucun autre budget «administratif »,
distinct du budget ordinaire de l'Organisation des Nations Unies.
Apparemment, les notions de budget «administratif » et de budget
« ordinaire » coincident.

Dans la mesure où j’ai pu me familiariser avec le budget des insti-
tutions spécialisées, je n’ai pas rencontré, sauf dans un cas, cette
notion de budget d’administration.

C'est ainsi que le budget de l’Unesco fait la distinction entre le
budget ordinaire et le financement des activités par des forids prove-
nant de sources extérieures au budget de l'Organisation.

On peut expliquer cette différence marquée dans le cas de l'Unesco
et d’autres institutions spécialisées par le grand développement des
opérations et des services relatifs à des programmes. On ne trouve
que dans l'accord cité plus haut entre l'ONU et l'Organisation inter-
nationale pour les réfugiés cette notion de budget administratif
{art. XV, 4 a). |

Mais cela peut s'expliquer parce que, concurremment à Vinstitu-
tion spécialisée en question, il existe un Haut Commissariat des
Nations Unies pour les réfugiés, financé sur le budget de l'ONU.

Les dépenses administratives de l'institution spécialisée n’au-
raient donc eu qu'une faible importance.

Le Statut du Haut Commissariat des Nations Unies pour les
réfugiés parle de dépenses administratives mais non de budget
administratif:

« Les dépenses du Haut Commissariat sont imputées sur le budget
de l'Organisation des Nations Unies. A moins que l'Assemblée
générale n’en décide autrement dans l’avenir, aucune dépense, en
dehors des dépenses administratives motivées par le fonctionnement
du Haut Commissariat, ne sera imputée sur le budget de l'Organisa-
tion des Nations Unies, et toutes les autres dépenses afférentes à
l’activité du Haut Commissaire seront couvertes par des contributions
volontaires. »

La résolution 411 (V) de l'Assemblée générale en date du 7 dé-
cembre 1950 s'intitule « Budgets administratifs des institutions
spécialisées ». Mais le texte parle simplement de budget en mention-
nant les dépenses faites au titre de l'assistance technique ainsi
que les autres fonds hors budget.

139
AVIS DU 20 VII 62 (OP. DISS. DE M. KORETSKY) 287

48. J'en reviens maintenant à la question des dépenses concer-
nant les opérations au Congo.

Comme le prouve le fait même que ces dépenses n’ont jamais été
inscrites au budget ordinaire, on ne peut soutenir qu'elles peuvent
être réparties en application du paragraphe 2 de l’article 17 de la
Charte. On a dit à plusieurs reprises que les opérations visant au
maintien de la paix devraient être financées autrement.

A la conférence de San Francisco, on a compris qu'il était
indispensable de prévoir ane procédure spéciale de répartition des
dépenses pour les opérations de cette nature. Ilappartient au premier
chef au Conseil de Sécurité de se prononcer sur les incidences
financières des opérations effectives visant au maintien de la paix.
L'article 43 a donné des directives quant à la solution des questions
financières que soulèveraient ces opérations. L’article 17 n’est sur
ce point d’aucune application, sauf si le Conseil de Sécurité de-
mande que les mesures voulues soient prises par l’Assemblée
générale.

On ne saurait admettre que les décisions du Conseil de Sécurité
concernant la participation des États Membres à des opérations
déterminées relatives au maintien de la paix ne s'imposent pas à
tous. Leur obligation de participer à une opération, une fois celle-ci
décidée, est fondée sur les articles 25 et 48 de la Charte. Les accords
envisagés à l'article 43 résultent de cette obligation générale.
Cet article dispose que tous les Membres s'engagent à mettre à
la disposition du Conseil de Sécurité, sur son invitation, des forces
armées, etc. Ces accords doivent (ce n’est pas seulement une fa-
culté) préciser les modalités de la participation, l'importance des
forces armées à fournir, la nature de l'assistance, etc., et envisager
en outre toutes les conséquences financières possibles. L'Assemblée
générale ne peut que recommander des mesures. Les dépenses qui
naissent de ces recommandations ne doivent pas aboutir à une
répartition opérée obligatoirement entre tous les Membres des
Nations Unies. S'il en était ainsi, on transformerait une recomman-
dation non impérative de l’Assemblée générale en une décision
impérative; ce serait aller à l’encontre de la Charte, de la logique
et même du bon sens.

Ces observations valent plus encore pour les résolutions qui ne
sont pas adoptées conformément à la Charte. L'Assemblée géné-
rale n’a pas le pouvoir de « régulariser » les résolutions entachées
de nullité qui sont énumérées dans la requête, en approuvant leurs
dispositions financières.

Dans ces conditions, je suis d’avis qu'il faut répondre par la
négative à la question posée à la Cour par l’Assemblée générale.

(Signé) V. KORETSKY.

140
